Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 1 of 24




                    EXHIBIT B
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 2 of 24

                 2019-59233 / Court: 165




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 3 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 4 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 5 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 6 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 7 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 8 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 9 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 10 of 24

                 2019-59233 / Court: 165




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 11 of 24




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                             M
                           of
                         e
                     ffic
                  yO
               op
            C
          ial
        fic
     of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 12 of 24 9/12/2019 1:39 PM
                                                            Marilyn Burgess - District Clerk Harris County
                                                                                 Envelope No. 36756372
                                                                                    By: Mercedes Ramey
                                                                                Filed: 9/12/2019 1:39 PM




                                                               k
                                                           ler
                                                        tC
                                                      ric
                                                   ist
                                                 D
                                              ss
                                           ge
                                         ur
                                      nB
                                   ily
                                 ar
                              fM
                          eo
                       ffic
                    O
                  py
               Co
            al
         ici
      off
    Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 13 of 24




                                                         k
                                                       ler
                                                    tC
                                                  ric
                                               ist
                                             D
                                           ss
                                        ge
                                       ur
                                   nB
                                 ily
                               ar
                           fM
                        eo
                      fic
                      f
                   O
                py
              Co
           al
         ici
      off
    Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 14 of 24            10/7/2019 10:49 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 37426581
                                                                                By: Ozuqui Quintanilla
                                                                           Filed: 10/7/2019 10:49 AM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 15 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 16 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 17 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 18 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 19 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 20 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 21 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 22 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 23 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04034 Document 1-2 Filed on 10/16/19 in TXSD Page 24 of 24




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
